Citation Nr: 1501555	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-30 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of basal cell carcinoma as due to 
in-service herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in the record.

Subsequent to the issuance of the October 2012 Statement of the Case, the Veteran submitted additional evidence in August 2014, for which a waiver of initial RO consideration was provided.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he developed basal cell carcinoma as a result of exposure to Agent Orange while in service.  The Veteran had a period of service in the Republic of Vietnam during the Vietnam Era, and therefore, the underlying fact of his exposure to Agent Orange is presumed.  

The Veteran has been diagnosed with basal cell carcinoma, but does not have a diagnosed disorder that is recognized under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection is available on the basis of herbicide exposure.  Nonetheless, the Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran has not been afforded a VA examination regarding the etiology of his skin disorder.  The Veteran submitted a July 2014 statement from his treating dermatologist, Dr. Rothfleisch, which provides a speculative opinion regarding the etiology of the Veteran's basal cell carcinoma.  Specifically, Dr. Rothfleisch discussed a January 2014 Plastic and Reconstructive Surgery medical article that statistically associated Agent Orange exposure and non-melanotic invasive skin cancer.  Dr. Rothfleisch explained that, in the article, veterans exposed to Agent Orange had almost twice the rate of non-melanoma invasive skin cancer as age-matched controls.  This was noted as statistically significant.  Dr. Rothfleisch then opined that, given the Veteran's dark complexion, "it is at least likely as it is not that his skin cancer may have been caused by exposure to Agent Orange."  As the record does not contain sufficient medical evidence for the Board to make a decision on the claim, a remand is necessary to obtain another medical examination and opinion.  See 38 C.F.R. § 3.159(c)(4) .

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all VA treatment records not already of record and associate them with VBMS and/or Virtual VA.  

2.  Then, schedule the Veteran for a VA dermatological examination by a phyisican to assist in determining the etiology of his basal cell carcinoma.  The entire record must be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed basal cell carcinoma is etiologically related to service, to include herbicide exposure.  The examiner is asked to discuss the July 2014 medical opinion by 
Dr. Rothfleisch.

Note: the examiner should assume that the Veteran was exposed to herbicides (Agent Orange) during service while in the Republic of Vietnam.

The examiner should provide a full rationale with respect to any stated medical opinions. 

3.  Then, the RO/AMC should readjudicate the issue of service connection for residuals of basal cell carcinoma.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




